Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23-25, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Cancellation
Claims 7-20 and 26 (Cancelled).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0257328) or Roh et al (US 2014/0309659)  in view of DiCarlo (US 2014/0046341).
Claim 21. Kim or Roh teaches a system for capturing images of a target of interest  associated with a patient and displaying the captured images to a user that is remote to the target of interest associated with the patient to control a robot that is engaging the target of interest associated with the patient,
Kim: The surgical station 1 may include a robot arm unit 100 that may include a plurality of robot arms 101.about.105 in which the surgical instruments 1001 and 1002 may be installed and a positioning unit 10 for positioning the robot arm unit 100 at a desired position, for example, a position corresponding to the incision portion 30 provided in the patient, [0042]; Or 
Roh: Fig. 1, At the master console 1, The monitor 4 of the master interface 2, [0050] to control  slave surgical robot 10 performing surgery on a patient’s body, [0013]),  comprising: 
a display that is positioned remote from the target of interest associated with the patient and is configured to display to the user that is positioned remote from the target of interest associated with the patient a stream of images of the target of interest associated with the patient as the robot engages the target of interest associated with the patient; 
Kim: The control station 2 may include an image display unit 21 for displaying an image that may be transferred through an image capturing device, for example, the endoscopic camera 1003, inserted into the patient, and a manipulation unit 22, [0044];  Or 
Roh: Fig. 1, to assist an operator in remotely controlling the slave robot 10, [0045]);
a detector that is coupled to the robot that is positioned at the target of interest associated with the patient and is configured to capture the stream of images of the target of interest associated with the patient;
Kim: an endoscopic camera 1003 into the patient through an incision portion 30, observing the inside of the patient through an image captured by the endoscopic camera 1003, [0041];   Or 
Roh: Fig. 2, a camera provided at the instrument 20 will capture various images and transmit for display at the master console 1); and 
a computing device configured to:  adjust a field of view of the detector as the detector captures each image of the stream of images of the target of interest as the robot engages the target of interest in response to each command provided by the user to adjust the field of view of the detector thereby enabling the user to control the detector remotely to engage the target of interest associated with the patient via the robot, (Dicarlo discloses “a method of auto exposure where Surgical robots and other minimally invasive surgical techniques often utilize a camera system in order to view the surgical area. Most cameras have to adjust image-processing parameters for a given scene. For example, to accurately capture image detail, a camera system adjusts for different light levels in the field-of-view. This is often accomplished using a process called auto exposure. Auto exposure consists of two steps: (1) determining the current light level in the field-of view and (2) adjusting the exposure time of the camera to properly capture the current scene light level with the camera, [0016-0022].  Please note The region in which the current light level is determined, the region-of-interest (ROI), can be defined as the area in the field-of-view where a surgeon will most likely be looking… The ROI can then be continually adjusted when the surgical instruments are moved around the field-of-view by the surgeon, [0018-0019]”.  And all actions are commanded by inputs from a surgeon, [0026].  Fig. 4 details operating of camera viewing within a ROI, the surgeon’s area of interest…the surgeon at surgeon station 106 may control some aspects of method 400, [0032]… where step 410 the exposure is adjusted in response to the luminance value….The exposure can be adjusted by adjusting one or more camera parameters, [0033-0041].
instruct the display to display to the user the streams of images of the target of interest associated with the patient as captured by the detector as adjusted to the corresponding field of view as requested by the use as the robot engages the target of interest associated with the patient. 
Kim: The control station 2 may include an image display unit 21 for displaying an image that may be transferred through an image capturing device, for example, the endoscopic camera 1003, inserted into the patient, and a manipulation unit 22, [0044];   Or 
Roh: Fig. 1: The monitor 4 of the master interface 2 displays an image input by, for example, a camera provided at the instrument 20. In addition, the monitor 4 may display various information depending on the kind of a selected image, [0050];  Fig. 2:  one or more slave robots 10 may be used to perform surgery on the patient, the instrument 20 to display an image of a surgical site on the monitor 4, [0054]).
While both Kim and Roh teach transmitting “image” (single) from the surgical sites to the remote operating facility for viewing by the surgeons,  examiner, by obviousness, reads “image” in this specific situation, (surgery)  as a collection of plurality of images in order for the surgeons to have multiple viewings for making appropriate decision of each steps, the claim requires “images” (plural).  To support this obviousness, DiCarlo’s claim 11 discloses “a surgeon station that displays images received from the camera instrument; and a controller coupled between the surgical robot and the surgeon station to provide images from the camera instrument to the surgeon station and the received signals to the surgical robot”.  
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of  DiCarlo into the teachings of Kim or Roh to provide the user, i.e., surgeon, an ability to command an adjustment  of the exposure in response to a comparison of the measured luminance value with a target luminance value and also to explicitly utilizing multiple images for definite comparison study to form the opinion or making decision with greater accuracy. 
Claim 22, The system of claim 21, wherein the computing device is further configured to: enable the user to control the robot as the robot engages the target of interest in response to the display of the image of the target of interest as captured by the detector as the robot engages the target of interest, wherein the robot responds to the commands provided by the user when engaging the target of interest thereby enabling the user to engage the target of interest remotely via the robot (See claim 21).
	 
Dicarlo support the examiner’s mapping as he discloses “The region in which the current light level is determined, the region-of-interest (ROI), can be defined as the area in the field-of-view where a surgeon will most likely be looking, [0018-0019]”.
	Claim 35. (New) The system of claim 21, wherein the display is further configured to: display a portion field of view to the user as the user engages the target of interest associated with the patient via the display, wherein the portion field of view that is thereby displayed to the user by the display is less than a total field of view of the user. (DiCarlo: Fig. 3A, field of view 302 is the total view of field being larger than the ROI 304 which is a portion of 302, [0029-0030]).

Response to Arguments
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive. Please note that examiner has removed Omori and Wang from the rejection.
Applicant argues that “Kim, Roh, Omori, Wang, or DiCarlo at least do not disclose the recited subject matter of: 
a computing device configured to adjust a field of view of the detector as the detector captures each image of the stream of images of the target of interest as the robot engages the target of interest in response to each command provided by the user to adjust the field of view of the detector thereby enabling the user to control the detector remotely to engage the target of interest associated with the patient via the robot. 
Initially, as mentioned above, this recitation from former dependent claim 26 is not simply reciting a "field of view." Rather, the field of view of the detector is adjusted under particular circumstances. Namely, the adjustment of the field of view of the detector is recited in conjunction with: 
1) as the detector captures each image of the stream of images of the target of interest 
2) as the robot engages the target of interest 
2a) in response to each command provided by the user to adjust the field of view 
 of the detector 
3) thereby enabling the user to control the detector remotely to engage the target of interest associated with the patient via the robot. 
Thus, the mere disclosure of the "incision portion 30" of Kim and the various other examples set forth relative to the "field of view" in the Office Action are insufficient for achieving the claimed invention. As will be discussed below, none of the cited references disclose or suggest the adjustment of a field of view of a detector in accord with the particularly claimed subject matter. 

Applicant generally stated that “Wang, Omori, and Dicarlo also do not teach the above-mentioned claimed features of "adjust the field of view of the detector ..." and "instruct the display to the user ..." and nor is it believed that the Office Action asserts as such.
Examiner respectfully disagrees. In the previous action Examiner introduced DiCarlo ““The region in which the current light level is determined, the region-of-interest (ROI), can be defined as the area in the field-of-view where a surgeon will most likely be looking, [0018-0019]”.   
More than just teaching of the field of view, DiCarlo also teaches “For example, to accurately capture image detail, a camera system adjusts for different light levels in the field-of-view. This is often accomplished using a process called auto exposure. Auto exposure consists of two steps: (1) determining the current light level in the field-of view and (2) adjusting the exposure time of the camera to properly capture the current scene light level with the camera, [0016].   DiCarlo further teaches via Fig. 3A, that “FIG. 3A illustrates the field of view 302 of the image provided on detector array 204 by camera head 136. Field-of-view 302 represents the area recorded on detector array 204. In conventional systems, the image of that area would have a brightness that is determined by the intensities of the reflected light captured by camera head 136. Therefore, a particularly bright reflection that is utilized to determine the exposure time may result in an image in electronics 202 that is too dim in some aspects for the surgeon to utilize”, [0029].  In a much more detailed manner, DiCarlo teaches “The exposure can be adjusted in a number of ways. For example, the light intensity of light source 208 can be adjusted. Alternatively, the gain of detector array 204 can be adjusted. The gain can be adjusted digitally in electronics 202, but such amplification may also amplify the noise. Further, the sensitivity of detector array 204 can be modified. In some embodiments, exposure time of detector array 204 can be adjusted. Additionally, in some embodiments a variable aperture can be adjusted to affect the light levels. In some cases, a combination of these adjustments can be utilized to adjust the light levels in ROI 304, [0040-0043].
Clearly, DiCarlo in combination with either Kim or Roh has addressed the applicant’s concern:
1) as the detector captures each image of the stream of images of the target of interest 
2) as the robot engages the target of interest 
2a) in response to each command provided by the user to adjust the field of view 
 of the detector 
3) thereby enabling the user to control the detector remotely to engage the target of interest associated with the patient via the robot. 

Conclusively,  Examiner respectfully maintains the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651